El Juez Asociado Señob Aldbey,
emitió la opinión del tribunal.
Leopoldo Monclova, dneño de la casa de nna planta mar-*307cada con el número 21 en la calle de San Sebastián, de esta ciudad, demandó a José María Blanco, dueño de la casa con-tigua por el este, número 19, también de una planta hasta hace poco, alegando que entre ambas existe una pared me-dianera y qne el demandado ba levantado nn piso en su casa y sin el consentimiento del demandante lia construido otra pared sobre la medianería, no en la parte que a él le corres-pondía sino en el centro de la medianería, hacia el límite de la parte de medianería que corresponde al demandante, que-dando en forma tal que los contrafuertes o columnas de la casa del demandado invaden cielo y centro de la casa del de-mandante, sobresaliendo del paramento este del demandante, y colocando un tubo de ventilación que fué sacado por el lí-mite de la pared que da a la casa del demandante, de tal ma-niera que si tratase el demandante de poner otro piso a su casa dicho tubo quedaría en el interior de la pared que haga ■en dicho sitio. Por estas alegaciones solicitó que se ordene al demandado que proceda a la demolición de la pared que ha levantado sobre la parte de la medianería que corresponde al demandante y que retire el tubo de ventilación mencionado.
Contestó el demandado, se celebró el juicio y dictada sen-tencia declarando sin lugar la demanda se interpuso este re-curso de apelación en el que como primer motivo para sos-tenerlo se alega que la corte inferior cometió error en la apreciación de la prueba.
Como se ve por las alegaciones de la demanda su teoría es que una mitad de la pared medianera es propiedad del demandante y la otra mitad del demandado; que éste no construyó la nueva pared ‘ ‘ en la parte que a él correspondía, sino que la levantó del centro de la medianería hacia el límite de la parte de medianería que corresponde a este demandante”. En otras palabras, que construyó sobre la mi-tad correspondiente al demandante contigua a su casa, y que las columnas y el tubo de ventilación sobresalen del límite de la pared medianera por la parte del demandante e invaden cielo y centro de su casa.
*308Los peritos de las partes están acordes en que el muro medianero entre esas dos casas tiene 45 centímetros de es-pesor pero discreparon en cuanto a si la pared construida sobre él rebasa o no la línea del paramento del muro media-nero en la parte que está del lado de Monclova, pues mien-tras el perito del demandante manifestó en su declaración que los cinco o seis estribos o columnas de la pared nueva sobresalen uno o dos centímetros por la parte de Monclova de los cuarenta y cinco que tiene la medianería y que tam-bién sobresale de ese paramento un tubo de ventilación que está adosado a la pared nueva, no a las columnas, el perito del demandado, que fué el ingeniero que construyó el nuevo piso para la casa de Blanco, declaró por el contrario que la cara interior de la pared nueva está a doce centímetros del paramento del muro medianero contiguo a Blanco quedando así un retallo o proyección sin construir de doce centímetros y que la pared nueva tiene diez centímetros de’ grueso por lo que su fachada externa se baila a veintitrés centímetros del paramento del muro medianero por la parte que da a Monclova y que como la mitad de cuarenta y cinco son vein-tidós y medio, resulta construida a menos de la mitad del eje de la pared medianera. También declaró que para ga-rantizar la estabilidad de la pared nueva le puso varias co-lumnas o estribos que sobresalen de dicha pared nueva siete centímetros por la parte de Monclova por lo que desde las columnas al paramento de Monclova quedan sin fabricar en los sitios de las columnas diez y seis centímetros del muro medianero; y que el tubo de ventilación adosado a la pared nueva tiene catorce centímetros de ancho, que sumados al grueso de la pared nueva y al retallo hacen treinta y seis centímetros por lo que en ese lugar quedan nueve centí-metros libres de construcción por el lado de Monclova y por tanto ni las columnas ni el tubo sobrepasan el límite del muro medianero por la parte de la casa de Monclova. El juez del tribunal inferior hizo una inspección ocular que de-muestra ser exacto lo que dijo el perito del demandado, pues *309encontró que la pared nueva tiene diez centímetros de grueso habiendo sido empezada su construcción a doce centímetros del paramento por la parte de la casa de Blanco; que la parte más saliente de la pared nueva (que entendemos es la de las columnas) rebasa en seis centímetros la línea del eje de la pared medianera y que el tubo se destaca catorce cen-tímetros de la pared construida por Blanco.
En vista de la prueba expuesta no podemos declarar que la corte inferior cometiera el error que se le atribuye al es-timar probado por su sentencia que el demandado construyó a sus expensas la nueva pared quedando entre ella y el pa-ramento de la pared medianera por el lado de Monclova veintitrés centímetros sin construir, diez y seis centímetros desde las columnas a dicho paramento y nueve desde el tubo de ventilación. Así pues no fué probada la alegación de la demanda respecto a que las columnas y el tubo de ventila-ción sobresalgan del límite de la pared medianera ocupando cielo y centro de la casa del demandante.
El segundo motivo del recurso es por no haber sido aplicado a este caso el artículo 586 del Código Civil.
Antes de considerar la aplicación del artículo citado por el apelante es necesario hacer un estudio del concepto'jurí-dico de la medianería.
No hay controversia alguna en este caso en cuanto a que es medianera la pared que separa las casas de los litigantes, sin que se diga por qué lo es, por lo que podemos considerar los derechos que en ella tienen los dueños de los predios co-lindantes.
La pared medianera no ha sido ni puede ser considerada nunca como propiedad dividida y determinada de cada uno de los colindantes de modo que cada uno de ellos puede atri-buirse la propiedad y dominio exclusivo de la mitad conti-gua a su finca. Por el contrario, la pared medianera ha sido considerada siempre como propiedad común, como una co-munidad de bienes de naturaleza indivisible en la que cada condueño adquiere el dominio en todas y en cada una de sus *310partes en la proporción de sus respectivas participaciones, y así lo lia declarado el Tribunal Supremo de España en su sentencia de 16 de marzo de 1888 en la que dijo: “La pared, medianera divisoria de dos fincas urbanas es del dominio co-mún de los propietarios colindantes, cada uno de los cuales-tiene, por consiguiente, el derecho de que sirva de cerra-miento a la finca en toda la altura que le convenga darle,, mientras lo permitan las ordenanzas municipales.” El Sr. Manresa en el tomo 4, pág. 738, de sus Comentarios al Código-Civil Español, estudiando los derechos que surgen de una medianería dice lo siguiente: “La medianería, ¿es una ser-vidumbref — En rigor, la medianería es una comunidad de-bienes,. una copropiedad, pero de carácter especial. Laurent la define: ‘la copropiedad, por proporciones indivisas, de un muro, de un foso o de un seto, que sirve de separación y de-limite a dos heredades contiguas . . .; la medianería cons-tituye una comunidad con indivisión forzosa.’ La comuni-dad del muro, en efecto, no se entiende en el sentido de que-pertenezca por mitad a cada uno de los copropietarios con-tiguos, de suerte que la línea media que lo divida en su an-cho señale el límite de las dos propiedades. El muro común es el que, proindiviso en toda su extensión y espesor, perte-nece igualmente a dos propietarios contiguos. Si no fuera, más que esto, la medianería no pasaría de ser copropiedad; pero en la copropiedad indivisa de una cosa, ninguno de loS' copropietarios puede hacer nada en la misma en su exclu-sivo interés, pues si de tal manera obrase, invadiría la esfera del derecho de los otros, y en la medianería no hay tal limi-tación de la actividad jurídica de los copropietarios. Cuando-la ley concede a los copropietarios de un muro común el de-recho de hacer en él alguna obra en interés exclusivo de-quien la hace, y no en el de los demás copropietarios, seme-jante concesión no puede hacerse a mero título de copropie-dad, sino y al propio tiempo en virtud de un derecho de ser-vidumbre. Para explicarse jurídicamente el aspecto por el cual la medianería tiene algo de servidumbre — gravamen en-*311cosa ajena en beneficio de un fundo — nada mejor que anali-zar concretamente la relación que supone. El muro media-nero no es mió por entero, es de otro y mío — copropiedad;— pero ni el uno ni el otro podemos servirnos de él, para cier-tos usos sobre todo, sino de un modo completo; todo el muro en su integridad física sirve a los usos de los copropietarios —copropiedad indivisa — ; abora bien: La indivisión del muro y el uso de todo él por cada propietario, determinan el beneficio de quien lo usa, beneficio que se traduce en un gravamen que carga al otro propietario del muro; bay ciertos usos constantes en que esta relación no parece tan clara-; pero bay otros que, por su carácter determinado y específico, entrañan sepiejante relación perfectamente definida, ofre-ciendo bien a las claras motivos que justifican el proceder del legislador español. ’ ’
No es requisito esencial para la existencia de una pared medianera que baya sido construida en terrenos de ambos dueños colindantes, pues puede baber sido levantada en la propiedad de uno solo de ellos y, sin embargo, adquirirse por el dueño de la otra finca los derechos de medianería. Solamente cuando cada dueño construye su pared adosada a la pared del vecino es que cada una de esas paredes pertenece a quien la fabricó, y no existe medianería. El concepto jurídico de la medianería no fué conocido de los romanos por la manera que tenían de construir sus casas aisladas unas de las otras y vino al Código Civil español y al nuestro como consecuencia de ordenanzas municipales que lo regularon al ser construidas las casas contiguamente; y de acuerdo con tal concepto jurídico de la medianería el muro medianero que cierra dos propiedades contiguas es de ambos condueños indivisamente, y por eso el artículo 582 del Código Civil dis-pone que las reparaciones de las paredes medianeras se costearán por todos los condueños. Así, pues, es equivocada la teoría en que se basó la demanda respecto a que cada uno de los propietarios de las casas es dueño de la mitad de la pared medianera contigua a su fundo y que el otro no puede *312levantar pared alguna en la otra mitad, pues lo contrario dispone el artículo 584 del mismo cuerpo legal al autorizar que todo propietario puede alzar la pared medianera, ha-ciéndolo a sus expensas e indemnizando los perjuicios que se ocasionen con la obra, aunque sean temporales; y al de-clarar el artículo 585 que los demás propietarios que no ha-yan contribuido a dar más elevación a la pared, podrán, sin embargo, adquirir en ella los derechos de medianería pa-gando proporcionalmente el importe de la obra; precepto que holgaría si uno de los condueños no pudiera alzar toda la pared medianera sino una mitad de su espesor; tanto más cuanto que la ley dice que todo propietario podrá alzar la pared medianera, sin limitar ese derecho a la mitad de la pared contigua a él, por lo que puede levantarla en todo su espesor si le conviniere. Así se deduce de la sentencia del Tribunal Supremo de España de 16 de marzo de 1888, Juris-prudencia Civil, tomo 63, pág. 428, en un caso en que uno de los condueños de una pared medianera la derribó y la cons-truyó de nuevo pero dándole más elevación de la que antes tenía; y habiéndose ordenado que derribase la pared en la parte que excedía de la anterior medianera dicho tribunal anuló la sentencia que tal cosa dispuso, declarando que la pared medianera es del dominio común de los propietarios colindantes y que mientras no exista servidumbre establecida en favor del predio colindante puede ser elevada dicha pared.
 Consecuencia de lo dicho es que cuando uno de los propietarios eleva la pared la comunidad persiste como antes en cuanto a la parte en que aquélla era y sigue siendo medianera, y que la conservación de la pared en lo que se hubiese levantado es del que la haya hecho, no siendo común sino propiedad exclusiva del que la fabricó. Véase 4 Manresa 764. Por eso el artículo 585 dice que los propietarios que no hayan contribuido a dar más elevación a la pared podrán, sin embargo, adquirir en ella los derechos de medianería pagando proporcionalmente el importé de la obra.
*313El artículo que cita el apelante como dejado de aplicar en este caso dice así:
“Art. 586. — Cada propietario de una pared medianera podrá, usar de ella en proporción al derecho que tenga en la mancomunidad: podrá por lo tanto, edificar apoyando su obra en la pared medianera, introduciendo vigas basta la mitad de su espesor, pero sin impedir el uso común y respectivo de los demás medianeros.
“Para usar el medianero de este derecho ha de obtener previa-mente el consentimiento de los demá's interesados en la medianería; y si no lo obtuviere, se fijarán por peritos las condiciones necesarias para que la nueva obra no perjudique a los derechos de aquéllos. ’ ’
Este artículo se refiere a la manera de usar los copro-pietarios las paredes medianeras y al derecho de edificar apoyando su obra en dicha pared medianera, o sea, haciendo descansar en ellas tirantes, maderos o carreras en todo el grueso de aquéllas o introduciendo vigas en ellas, y no tiene aplicación al caso presente en que no se trata de apoyo en la medianería sino de alzamiento de pared nueva sobre el muro medianero, lo que permite el artículo 584, supra, a todo pro-pietario haciéndolo a sus expensas. Que esos dos artículos se refieren a' estado de hechos distintos lo ha resuelto, aun- ' que incidentalmente, el Tribunal Supremo de España en su sentencia de 12 de diciembre de 1908, Jurisprudencia Civil, tomo 112, pág. 938, pues habiendo sido levantada una pared sobre el muro medianero y habiéndose alegado la infracción de los artículos 577 y 579 del Código Civil español, que son iguales al 584 y 586 del nuestro, el último de los cuales re-quiere el consentimiento de los demás copropietarios en la medianería, lo que no exige el artículo 584, dijo lo siguiente: “La Sala sentenciadora para absolver de la demanda, en cuanto solicita el actor la demolición de la pared levantada sobre la medianería y la reconstitución de esta última, estima probado que la pared medianera puede resistir la mayor ele-vación que le ha dado D. Julio Cafranga, hecho que es per-fectamente contrario al supuesto. establecido por D. Pedro Cabal en el primer motivo de su recurso, para citar como *314infringidos los artículos 577 y 579 del Código civil, y porque aparte la diversidad de casos a que se refieren dichos dos ar-tículos, y de qne no se trata del segundo en el actual pleito* etc.” (itálicas nuestras.)
Cuanto llevamos dicho no se refiere al tubo de ventilación contiguo a la finca del demandante que el demandado colocó en la parte exterior de la nueva pared levantada sobre la medianera y cuyo tubo no puede subsistir allí porque el artículo 584 citado autoriza solamente a alzar la pared medianera y ese tubo ni es pared ni es parte integrante o necesaria de ella.
En vista de lo expuesto el demandante no debe ser con-denado en las costas de la parte contraria.

La sentencia apelada debe ser confirmada con la modifi-cación de que el tubo de ventilación expresado debe ser qui-tado del sitio en que está dentro del término de doá meses, y también con la de que cada parte pague sus costas.